PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/162,819
Filing Date: 17 Oct 2018
Appellant(s): Kawano et al.



__________________
Manu Bansal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 4th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 4th, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma (US 2016/0077053 A1) in view of Mammen et al. (M Mammen, IJ Colton, JD Carbeck, R Bradley, GM Whitesides, Representing primary electrophoretic data in the 1/time domain: Comparison to representations in the time domain, Anal. Chem., 69 (1997) 2165-2170) and further in view of Ito et al. (US 5,436,166 A). 
Regarding claim 1, Onuma discloses an analysis method for analyzing a sample using capillary electrophoresis by applying a voltage to a sample solution introduced in a micro flow path (method for analyzing a sample using capillary electrophoresis including an electrophoresis step of performing electrophoresis in the capillary tube by applying a voltage [Paras. 0008, 0048]), performing separation analysis for a first component and a second component contained in the sample solution (separation analysis of hemoglobin components including s-HbA1c (“first”) and 
a waveform forming step of forming a waveform related to the optical measurement value corresponding to the elapsed time since the start of measurement (the measured light absorbance is subjected to arithmetic processing so that an electrophoretogram is obtained [Para. 0069; Figs. 14-15]);
a waveform feature specification step of specifying a first waveform peak corresponding to the first component and a second waveform peak corresponding to the second component (the component ratio and the like in the mixed sample Sm are obtained by calculating the peak height or a peak area of this electrophoretogram wherein the waveform peaks for the s-HbA1c “first component” and 1-HbA1c “second component” are formed [Paras. 0069, 0077; Figs. 14-15]); and
a component identification step of identifying the first component and the second component based on 
Onuma further discloses wherein there is a clearly-defined boundary (“interface”) that forms between the sample and the electrophoretic liquid that is clearly shown in Figs. 14-15 [Paras. 0015, 0067, 0077, 0079; Figs. 14-15]. 
Onuma is silent, however, on the analysis of the boundary/interface time and thus fails to expressly disclose “an interface detection step of determining an interface detection time based on the optical measurement value when an interface between the sample solution and a migration liquid reaches the predetermined measurement position in the micro flow path” and wherein the component identification step is based upon the elapsed time of each of the waveform features “from the interface detection time”. 
Mammen discloses an analysis technique for analyzing electrophoretic data wherein the spectrum is analyzed such that the electroosmotic flow peak is determined as a reference point wherein the analytes are monitored by comparison of the analyte peaks at various concentrations to the EO flow reference peak (i.e., the “interface” that represents the EOF of the bulk solution) [Pg. 2167, Para. 3; Fig. 2]. Mammen further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis method of Onuma such that the boundary/interface peak observed in Figs. 14-15 is actually measured and the analyte peaks are measured relative to the boundary/interface peak because Mammen teaches that such method is known in the art of electrophoretic data analysis and offers the benefits of allowing for direct comparison of the raw spectrum and analysis of individual peaks even when there are changes in electroosmotic flow which would otherwise effect the elution time [Pg. 2157, Para. 3; Fig. 2; Conclusions]. 
Modified Onuma discloses the identification of the components by determining the elapsed time from the interface to the elution time, as outlined previously. Onuma and Mammen are silent on determining a ratio of peak elution times and thus fails to expressly teach wherein the component identification step of identifying the first component and the second component based on a “ratio” of the first and second elution times relative to the respective interface peak time. 
Ito discloses a method for performing chromatography analysis of analyte peaks in an unknown sample [title; abstract] wherein constituent peaks are related to one another by the ratio of the retention times of the peaks [Col. 5:25-27]. Ito further teaches that the ratio of the peak retention times can be used to determine if the system is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Onuma such that the peaks are identified based on a ratio of the peak elution times, relative to the interface time, because Ito teaches that individual peaks can be correlated by comparing the ratios of the retention times and that such ratio determination has the additional benefit of ensuring a balanced system whereby the peaks are properly separated from one another [Ito, Col. 5:25-50; tables 1-3]. Furthermore, one skilled in the art would appreciate that forming a ratio of the retention times rather than simply using the retention times is an obvious and predictable step that amounts to nothing more than mere mathematical manipulation of the retention times. Such ratio determination is a simple mathematical relationship between two peaks that would have been obvious to one having ordinary skill and would have the obvious and predictable result of comparing the retention times of the two components to determine the identity of the two peaks relative to one another. 
Regarding claim 2, Onuma, as modified by Mammen above, further discloses wherein, in the interface detection step, the interface detection time is determined based on a change in the optical measurement value when the interface reaches the predetermined measurement position (the boundary/interface of Onuma is recorded as a change in the light absorbance as measured by the detector at the slit 44 [see Figs. 1 and 14-15]; Mammen further teaches wherein the interface time is selected based upon 
Regarding claim 3, Onuma further discloses wherein the optical measurement value is an optical absorbance ([Paras. 0049-0050]).
Regarding claim 4, Onuma further discloses wherein the first waveform peak is a maximum waveform peak with a greatest area in the waveform, and in the component identification step, the first component is identified based on a comparison of the maximum peak detection time, which is an elapsed time corresponding to the maximum waveform peak to the interface detection time (Onuma teaches the analysis of a largest peak s-HbA1c of the three analysis components “first waveform peak” wherein the peak s-HbA1c has the greatest area in the waveform [Onuma Para. 0077; Fig. 14; Note: the three components of Fig. 14 are the peaks of interest and thus the “waveform” is interpreted as the waveform of these three components. However, assuming arguendo that the entire plot of Fig. 14 is considered the “waveform” it would have been obvious to have excluded the data >22 sec from the analysis as these peaks are not used for analysis and such modification would necessarily create the “maximum waveform peak with a greatest area in the waveform” of claim 4] and Onuma, in view of Mammen, teaches wherein the elapsed time of the s-HbA1c peak is referenced to the boundary/interface detection time that acts as an internal reference peak [Mammen Fig. 2 and conclusions; see rejection of claim 1]). 
Regarding claim 5, Onuma further discloses wherein the second waveform peak is a peak with a second greatest area in the waveform (a second waveform peak 1-HbA1c has a second greatest area [Onuma Para. 0077; Fig. 14; Note: the three 
Regarding claim 7, Onuma further discloses wherein the sample solution is a solution containing blood, and the first component and the second component are hemoglobin (the sample solution is blood, wherein s-HbA1c is the “first component” and 1-HbA1c is the “second component” [Paras. 0037-0038, 0069, 0077]). 
Regarding claim 8, Onuma further discloses wherein a disposable analysis chip that includes the micro flow path is employed (disposable analysis chip 2 that includes a capillary for capillary electrophoresis wherein the capillary tube 27 is microfluidic [Paras. 0010, 0039, 0045; Claim 3; Figs. 1-3]). 
Regarding claim 9
Regarding claim 10, modified Onuma further discloses wherein, in the component identification step, the first and second components are identified based on a ratio of a difference between the maximum peak detection time and the interface detection time, to a difference between the second peak detection time and the interface detection time (as explained in the rejection of Fig. 4 above, the “maximum peak” is interpreted as the s-HbA1c peak and the “second peak detection time” is interpreted as the 1-HbA1c peak [Onuma Fig. 14, see rejection of claims 4-5]. Onuma, in view of Mammen teaches wherein it is obvious to identify the peaks based upon their detection time relative to the interface [Mammen Fig. 2, Conclusions] and Ito teaches wherein it is obvious to identify the individual peaks based upon a ratio of their elution times by comparing the ratios of the retention times because such ratio determination has the additional benefit of ensuring a balanced system whereby the peaks are properly separated from one another [Ito, Col. 5:25-50; tables 1-3]).

(2) Response to Argument
Appellants argument A: Independent claim 1
	Appellant argues on Pgs. 4-9 that Onuma, Mammen, and Ito, either alone or in combination, fail to disclose or suggest at least the aspects of "an interface detection step of determining an interface detection time based on the optical measurement value when an interface between the sample solution and a migration liquid reaches the predetermined measurement position in the micro flow path," and "a component identification step of identifying the first component and the second component based on a ratio of an elapsed time from the interface detection time to a first detection time 

Examiner’s Response A
	Examiner respectfully disagrees as the instant specification was only relied upon for the interpretation of an “interface”, and all of the facts of the case support the peak in Fig. 14-15 corresponding to an “interface” in light of the broadest reasonable interpretation in view of the instant specification. 
	The limitations of the claims are interpreted by broadest reasonable interpretation in light of the instant specification. Para. 0061 of the filed specification expressly discloses what should be interpreted as an “interface”, stating: “As illustrated in Fig. 11 to Fig. 15, the small waveforms that can be seen approximately 10 seconds after the start of measurements, namely the waveforms where an initial dip is followed by an increase, indicate the initial detection of the electroosmotic flow (EOF) at the measurement section (specifically, the light path), which is an overall flow of liquid in the capillary occurring in accordance with voltage application during capillary electrophoresis. A time point at which the EOF is initially detected represents a time point indicating an arrival of an interface between the sample mixture Sm and the migration liquid Lm at the measurement section”. For purposes of examination, the term 
	Onuma expressly teaches in Paras. 0015 and 0067 wherein a “clearly-defined boundary” exists between the sample Sm and the electrophoretic liquid Lm. Onuma teaches in Para. 0062 and Fig. 9 wherein electrophoretic liquid Lm is introduced into the capillary tube 27. Paras. 0064-0067 discuss wherein the sample solution Sm is introduced into the introduction tank 23 in preparation for the electrophoresis. It is at this point that Onuma expressly teaches that once the sample solution Sm is added, “in the link portion between the lateral hole portion 23e and the capillary tube 27, a state is maintained in which a clear boundary between the mixed sample Sm and the electrophoretic liquid Lm is formed [Para. 0067]. Although Onuma does not expressly teach the measurement of this Sm/Lm interface at the “link portion”, as conceded by the Examiner, the interface does not disappear once the sample is injected into the capillary column. Appellant does not dispute there being a boundary between the sample and the electrophoretic liquid and even states on Pg. 11 of the Appeal Brief that “On the other hand, the present invention found for the first time that the interface between the analysis sample and the electrophoresis liquid, which necessarily occurred in performing the electrophoresis, could be used for identifying the analysis components” [emphasis added by Examiner]. All of the facts suggest that there is indeed a clear boundary between the sample and the electrophoretic liquid, a fact that does not appear to be disputed by the Appellant. When electrophoresis occurs, this inherent boundary 
	Appellant argues, however, that although there may be an interface, Onuma does not teach the “detection” of the interface (i.e., Onuma fails to recognize the peaks in Fig. 14-15 as an interface). Examiner first points out that the “initial dip followed by an increase” shown in Onuma Fig. 14-15 clearly reads upon the instantly claimed “interface” and the mere presence of the spectra in Figs. 14-15 read upon the “interface detection step”. Examiner maintains the previously held position that one skilled in the art would understand the dip/rise as an interface between the sample and electrophoretic liquid, as further indicated as being present in Paras. 0015 and 0067 of Onuma. Figs. 14-15 represent the absorbance of the sample. 
Absorbance is a measurement of how much light (i.e., UV/Vis light) that a sample absorbs as it passes through the light source. As sample passes through the light source, light is absorbed by a compound, and the absorbance plot (i.e., Onuma Figs. 14-15) register a positive value indicative of light that has been absorbed by the compound. A negative absorbance indicates that less light has been absorbed, or stated another way, that more light has been transmitted through the liquid (i.e., the inverse of absorbance is transmittance, so a decrease in absorbance in a plot indicates an increase in the light transmittance). In Figs. 14-15, when there is a dip in the absorbance indicating a negative value, that indicates that more light is being transmitted through the sample to the detector than the baseline value. Appellant has provided no explanation as to how a compound (such as hemoglobin) would allow for more light to be transmitted through the sample considering hemoglobin absorbs UV 
	Further addressing Appellant’s arguments on Pg. 10-11 of the Appeal Brief, even assuming, arguendo, that Onuma does fail to expressly label the peak as an “interface peak”, Mammen teaches using an EOF interface peak for peak identification as outlined in the rejection of record. Mammen teaches the use of a neutral marker (i.e., mesityl 

Appellants argument B: Dependent claims 2, 4, 9, and 10
	Appellant argues on Pgs. 11-14 with regards to the rejection of dependent claims 2, 4, 9, and 10 that Onuma, Mammen and Ito fail to cure the deficiencies discussed previously and thus fail to teach the limitations of the dependent claims. 
Examiner’s Response B
	Examiner maintains the rejection of claim 1 as being obvious over Onuma in view of Mammen and Ito. Onuma in view of Mammen and Ito teach the claimed interface as explained supra. Since Appellant has failed to expressly challenge the rejections of dependent claims 2, 4, 9, and 10, the rejections of these dependent claims are further maintained. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        
Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795           
                                                                                                                                                                                             /KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.